Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Information Disclosure Statement

The information disclosure statement submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 08/16/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 8 when taken in the context of the claims as a whole.  Specifically, the combination of recognizing and identifying a recognition rate and category of an object with acquiring reference image corresponding to the at least one objet, with conditions for the recognition rate, with adjusting the object with a reference image, displaying 
At best the prior arts of record, specifically, Tsuchinaga et al. (US 20130034295 A1 hereinafter Tsuchinaga) teaches recognizing objects with categories (see Fig. 2 and ¶27) Tsuchinaga further teaches reference images from a library and scoring conditions (see ¶28-30 and ¶32). (US 20100260426 A1 hereinafter Huang) teaches selecting objects according to input (see ¶60-61) Huang further teaches adjusting or zooming in on objects detected (see Fig. 6C-D and ¶62). Duan et al. (US 10346893 B1 hereinafter Duan) teaches input on reference images that update another image such a as a model in a dressing room scenario (see Fig. 2A-2B and Col. 4 Ln. 13-20). Li et al. (US 20130016899 A1 hereinafter Li) teaches recognition rates with different conditions using sores and similarities (see ¶44)
Newly cited art NGUYEN et al. (US 20210287274 A1) teaches correcting facial image recognition with reference images (see ¶57 and ¶60). Gilley et al. (US 20100172551 A1) teaches correlating a current image with other images representing a face and displaying them in a interface for feedback (see ¶87 and Fig. 6A-D)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 8 as a whole.
Thus, claims 1 and 8 are allowed over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143